Citation Nr: 0217142	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  99-11 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a kidney disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The veteran served on active duty from May 1953 to May 1959 
and also with the Alabama Army National Guard from May 1959 
to May 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a back disability 
and found no new and material evidence to reopen the claim 
of service connection for a kidney disorder.   

In May 2001, the Board determined that there was sufficient 
evidence to reopen the claim for service connection for a 
kidney disorder.  This issue was remanded for further action 
and to provide VCAA notice, along with the issue of 
entitlement to service connection for a back disability.  

The issue of entitlement to service connection for a kidney 
disorder is the subject of the REMAND that follows this 
decision.  The issue of entitlement to service connection 
for a back disability is ready for appellate review.  


FINDING OF FACT

The veteran does not have a back disability which began in 
service or is related to the veteran's military service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. §§ 3.303(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran wants to establish service connection for a back 
disability.  He claims this alleged disorder occurred as a 
result of inservice injury from falling on a fence and 
sustaining a back injury during a parachute jump.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §§ 3.303(c)(d).  

Available service medical records show no findings, 
treatment, or diagnosis of a back disability.  Of import in 
this case is that the veteran's service medical records were 
presumably destroyed in a July 1973 fire at the National 
Personnel Records Center (NPRC).  

After service, the veteran underwent a VA examination in 
February 1974.  The examination report indicated that there 
was no discomfort in the lumbar area.  X-ray examination 
showed scoliosis of the lumbar spine with the convexity to 
the left.  There was no diagnosis related to the veteran's 
back.  

Also of record are private and VA medical records, none of 
which show findings, treatment, or diagnosis of a back 
disorder.  Most of the medical evidence of record is related 
to kidney disorders.  

The veteran has numerous comrade affidavits indicating, in 
pertinent part, knowledge of the veteran sustaining injury 
during a parachute jump.  All of the comrades were only able 
to provide eyewitness accounts of the fall; none of them 
indicated any medical knowledge of any disability sustained 
as a result of the veteran's fall.  In short, the only 
indication that the veteran has a claimed back disorder 
attributable to service is the veteran's own statements.  
The veteran has submitted no medical evidence to support his 
claim, and none of his assertions concerning the presence of 
the back disorder is supported by any medical evidence of 
record.  It is well established that lay persons cannot 
provide testimony when an expert opinion is required.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, there is no evidence that the veteran has a 
current back disability.  While there is x-ray evidence of 
scoliosis in 1974, there is no medical evidence of record to 
establish that the veteran suffers from any disability due 
to scoliosis.  Additionally, there was no diagnosis of any 
spine condition in the veteran's available service medical 
records, nor was there any mention of a complaint of, 
diagnosis, or findings related to any back condition, 
including scoliosis.  

The veteran has presented no medical evidence that he 
presently has an acquired back disability.  Again, most of 
the veteran's medical findings of record are related to his 
kidney condition.  Congress has specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability, and in 
the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Accordingly, entitlement to service connection is 
not warranted for a back disability as there is no medical 
evidence of record of a present disability of the back that 
can be related to service.  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002), which became effective on 
November 9, 2000.  The VCAA redefines VA's duty to assist 
and enhances the duty to notify claimants about information 
and evidence necessary to substantiate a claim.  The VCAA 
also eliminates the requirement that a claim be well 
grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA in the June 2001 
letter.  Additionally, the RO informed the veteran of what 
assistance VA would provide, what could be done to expedite 
his claim, and the time limits associated with his claim.  
Various notices and communications, also from the RO, such 
as the June 1998 rating decision, the March 1999 statement 
of the case, and the supplemental statements of the case, 
informed the veteran of the applicable laws and regulations 
needed to substantiate his claim.  The veteran had the 
opportunity to testify at a hearing regarding his claim.  He 
declined.  The Board therefore finds that VA has complied 
with all obligations to inform the veteran of the applicable 
laws and regulations and with all duties to assist the 
veteran in the development of the issue discussed above.  
Thus, a remand for further technical compliance with the 
provisions of the VCAA is not necessary.  


ORDER

Service connection for a back disability is denied.  


REMAND

In the May 2001 remand, the Board instructed the RO to 
ensure that all notification and development action required 
by the Veterans Claims Assistance Act of 2000. The RO sent 
the veteran notice of the VCAA in June 2001.  

The Board also determined that there was sufficient evidence 
to reopen the claim for service connection for a kidney 
disorder, and the Board also instructed the RO to 
readjudicate the reopened claim for service connection for a 
kidney disorder while the claim was on remand.  The RO did 
not do this.  Rather, the RO continued to review the claim 
as one requiring new and material evidence to reopen, and 
continued to conclude that the claim had not been reopened. 

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, the case must be returned to the RO for 
completion of the remand instructions.

Accordingly, the case is remanded for the following:

The RO should readjudicate the reopened 
claim for service connection for a kidney 
disorder.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



